Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020, that includes a response to the Final Office Action mailed July 15, 2020, has been entered. Claims 1-3, 7, 8, 10, 11, 13, and 15-20 have been amended; and claim 24 has been newly added. Claims 1-24 are under examination.
Withdrawal of Prior Objection - Specification (Abstract)
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the Final Office Action mailed July 15, 2020 is hereby withdrawn.
Withdrawal of Prior Objection - Specification (Disclosure)
The disclosure, at paragraph [0009], has been satisfactorily amended to properly define the acronym “LOD” by its formal name “loss-on-drying” when the acronym is first introduced in this paragraph. Therefore, the objection to the specification presented in the Final Office Action mailed July 15, 2020 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112 2nd Paragraph
The 35 USC 112 2nd Paragraph rejection presented in the Final Office Action mailed July 15, 2020 is hereby withdrawn. 
The claims are now being interpreted as described below.
Claim Interpretation
Applicant’s claims are directed to a hard capsule shell comprising, among other requisite elements, a “pullulan component”. The “pullulan component” itself appears to have been somewhat abstractly divided into two parts, i) a pullulan that is “substantially free” of mono-, di-, and oligosaccharides, wherein “substantially free” is defined as “less than 2.5%” by weight of the pullulan that is “substantially free” of mono-, di-, and oligosaccharides; and ii) a pullulan that can contain an unlimited amount of mono-, di-, and oligosaccharides. 
However, when these constituent elements are combined and mixed together and the final hard capsule shell is formed, the concrete reality is that this final hard capsule shell will be homogeneous and will thus contain some amount of pullulan, and will also contain some amount of “mono-, di-, and oligosaccharides”. Claim 1 clearly specifies the actual total amount of pullulan in the final hard capsule shell, i.e. 70-97%. The claims, however, place no actual limits whatsoever on the actual total amount of “mono-, di-, and oligosaccharides” in the final hard capsule shell. 
All that can reasonably be concluded from the claims is that the actual total amount of “mono-, di-, and oligosaccharides” in the final hard capsule shell is the amount of “mono-, di-, and oligosaccharides” introduced by “fraction i)” of the pullulan component, plus the amount of “mono-, di-, and oligosaccharides” introduced by ii)” of the pullulan component, which latter amount is unlimited. Yet, in the final homogeneous capsule shell, there really is no separate fractions i) and ii). There is only a pullulan element, and there is a “mono-, di-, and oligosaccharide” element. Any distinction between two separate pullulan components; i.e. one that is “substantially-free” of “mono-, di-, and oligosaccharides”, and one that is not; while perhaps valid in the context of starting ingredients that are to be mixed together, is purely imaginary in the context of the final capsule shell. 
Moreover, the claims as presented in fact do not necessarily contain a pullulan that is “substantially free” of mono-, di-, and oligosaccharides. The claims never specify any requisite relative proportion of pullulan that is “substantially free” of mono-, di-, and oligosaccharides, and pullulan that is not, i.e. pullulan that can contain an unlimited amount of mono-, di-, and oligosaccharides. Hence, it’s easy to imagine reducing the relative proportion of the pullulan that is “substantially free” of mono-, di-, and oligosaccharides, for example to 0.0000001%, and even further to 0.000000000000000001%, and even further than that. Indeed, the proportion of pullulan that is “substantially free” of mono-, di-, and oligosaccharides can be reduced all the way down to one single molecule of pullulan, at which point the single molecule itself, which obviously contains no mono-, di-, and oligosaccharides. In the scenario of reducing the pullulan fraction that is “substantially free” of mono-, di-, and oligosaccharides down to a single pullulan molecule, the totality of the pullulan in the final hard capsule shell is thus effectively not “substantially-free” of mono-, di-, and oligosaccharides.
all of which was “substantially free” of mono-, di-, and oligosaccharides, thus overcoming the prior art that disclosed a hard capsule shell that contained pullulan, but which could contain an unlimited amount of mono-, di-, and oligosaccharides. Applicant is now trying to patent or re-patent a hard capsule shell containing pullulan, which can contain an unlimited amount of mono-, di-, and oligosaccharides, which hard capsule shell is disclosed in the prior art, by attempting to imagine that from the pullulan component and from the mono-, di-, and oligosaccharides component, one could somehow extract out and thus create, however abstract, a separate element that could be “labeled” a “pullulan that is ‘substantially free’ of mono-, di-, and oligosaccharides”, and get a U.S. Patent for this based on the grounds that the present hard capsule shell also contains this “pullulan that is ‘substantially free’ of mono-, di-, and oligosaccharides” element. But, again, in reality, all that actually exists is a hard capsule shell comprising 70-97% pullulan, and which can contain an unlimited amount of mono-, di-, and oligosaccharides, for reasons just discussed.
Therefore, the claims are being formally interpreted at this point as being directed to a hard capsule shell comprising 70-97% pullulan, and which can as a whole contain an unlimited amount of mono-, di-, and oligosaccharides. It is noted that no prior art rejection has been made previously during the course of prosecution of the present application. Applicant was being given the benefit of the doubt, in view of the parent case, that any appearance of attempting to claim a pullulan component which somehow contained some fraction that was “substantially free” of mono-, di-, and all the pullulan was “substantially-free” of mono-, di-, and oligosaccharides, as in the parent. However, it is clear now that Applicant is actually trying to patent a hard capsule shell containing pullulan, which can contain an unlimited amount of mono-, di-, and oligosaccharides. Therefore, a prior art rejection is being introduced at this stage of prosecution. 
Claim Objections
Claims 3, 7, 8, 10, 11, 13, 15, 16, and 24 are objected to for the following reasons:
1. Caims 3, 7, 10, 13, 15, 16, and 24 appear to contain the extraneous term “ranging” in the expression “ranging from” or “in an amount ranging from”.
2. Claim 8 recites “ethylenediaminetetraacetic acid” and also recites “edetic acid” in the alternative. However, ethylenediaminetetraacetic acid and edetic acid are one and the same. 
3. Claim 11 contains the expression “agar gum”, which appears to be a typographical error for the intended element “agar”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.]
Newly added claim 24 is directed to a hard capsule shell comprising i) a setting system, ii) 70-90 wt% pullulan, and iii) less than 2.4 wt% mono-, di-, and oligosaccharides, based on the weight of the hard capsule shell. The only disclosure of 2.4 wt% of mono-, di-, and oligosaccharides based on the total weight of the hard capsule shell is found in examples 1 and 6 of the original specification. However, while examples 1 and 6 provide adequate support for 2.4 wt% mono-, di-, and oligosaccharides based on the total weight of the hard capsule shell, they do not provide sufficient support for “less than 2.4 wt%” mono-, di-, and oligosaccharides based on the total weight of the hard capsule shell. Moreover, in both examples, the setting system necessarily comprises carrageenan and potassium chloride. Hence, claim 24 is thus directed to subject matter that appears to be broader in scope than the subject matter adequately disclosed in the original specification. 
		This constitutes new matter. 
Claim Rejections - 35 USC § 112 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21, which depends from claim 13, stipulates in a wherein clause that the plasticizer is one or more of those expressly recited. Claim 13, however, is limited to the plasticizer being selected from phthalate esters, citric esters, phosphoric esters, and oils. Not all the elements recited in claim 21 fall into one of these broader elements. For example, stearic acid is not any one of a phthalate ester, a citric ester, a phosphoric ester, or an oil. Therefore, claim 21 is broader in scope than claim 13 from which it depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (U.S. Patent Application Pub. No. 2005/0249676).
Applicant Claims
Applicant claims a hard capsule shell comprising 85-96 wt% pullulan, less than 2 wt% potassium, up to 2 wt% acetic acid, 0.01-3 wt% carrageenan, up to 10 wt% plasticizer, and up to 0.5 wt% polyoxyethylene sorbitan fatty acid; wherein at least one pullulan has an average molecular weight of about 100-400 kDa, and wherein the hard capsule shell as a whole can optionally contain or be “substantially free” of mono-, di-, and oligosaccharides. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, 1.32 wt% potassium chloride (i.e. less than 0.2 wt% potassium), preferably up to 1 wt% sequestering agent (e.g. acetic acid), 0.27 wt% carrageenan, up to 20 wt% plasticizer (e.g. glycerol), and 0.15 wt% surfactant (e.g. polyoxyethylene sorbitan fatty acid); wherein at least one pullulan (e.g. PI-20) has an average molecular weight, as is well known in the art, of about 200 kDa, and wherein the hard capsule shell as a whole e.g. can contain, but does not necessarily contain, mono-, di-, and oligosaccharides.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Scott et al. do not explicitly disclose mono-, di-, and oligosaccharides. However, this deficiency is cured by the teachings of Scott et al. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Scott et al., outlined supra, to devise Applicant’s claimed hard capsule shell. 
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, wherein the hard capsules are transparent and exhibit an improved chemical stability. Since Scott et al. exemplifies employing “PI-20” as the pullulan, which is well known in the art to have an average molecular weight of about 200 kDa, and a purity of about 90-95%, with the impurities comprising primarily mono-, di-, and oligosaccharides, one of ordinary skill in the art would thus understand that the Scott et al. hard capsule shell as a whole will thus comprise 4.3-8.6 wt% impurities, based on the weight of the pullulan, and that these impurities primarily comprise mono-, di-, and oligosaccharides. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.